Title: 1760 May 31th. Saturday
From: Adams, John
To: 


       Read in naval Trade and Commerce, concerning Factors, Consuls, Embassadors, &c., and the South Sea Company, &c. Went into Water. Talked with Wm. Veasey about Church &c. He will not allow that Dr. Mayhew has any uncommon Parts. He had haughty Spirits, and Vanity &c.—How the Judgment is darkened and perverted by Party Passions!
       Drank Tea with Zab. Ran over the past Passages of my Life. Little Boats, water mills, wind mills, whirly Giggs, Birds Eggs, Bows and Arrows, Guns, singing, pricking Tunes, Girls &c. Ignorance of Parents, Masters Cleverly, Marsh, Tutors Mayhew &c. By a constant Dissipation among Amuzements, in my Childhood, and by the Ignorance of my Instructors, in the more advanced years of my Youth, my Mind has laid uncultivated so that at 25, I am obliged to study Horace and Homer.—Proh Dolor!
      